        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,                                  Case No. 19-mc-0145 (TSC)

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:

Roane, et al. v. Barr, 05-2337

Bernard v. Barr et al., 20-474


REPLY OF PLAINTIFFS ORLANDO HALL AND BRANDON BERNARD IN SUPPORT
         OF MOTION FOR STAY OF EXECUTION PENDING APPEAL

       Plaintiffs Orlando Hall and Brandon Bernard sought injunctive relief promptly after

Defendants revealed the new federal execution protocol in 2019 and have diligently sought to

litigate their claims expeditiously on the merits, including by requesting an expedited briefing

schedule for their appeal. Defendants have made clear, however, that absent a stay—or perhaps

an extraordinarily fast decision on the merits appeal in Plaintiffs’ favor, if it comes with an

injunction 1—Defendants will proceed to execute Plaintiffs Hall and Bernard under a protocol

that violates the FDCA and exposes them to the risk of “suffer[ing] excruciating pain during

their executions.” ECF No. 305 at 5.

       The Court should issue a stay to preserve the status quo so that Plaintiffs’ appeal may be

fully and fairly litigated on the merits, rather than mooted by their executions. Plaintiffs


1
  Remarkably, Defendants indicated to the D.C. Circuit earlier today that even an order to vacate
the execution protocol as contrary to law pursuant to the Administrative Procedure Act, 5 U.S.C.
§ 706(2)(A), would not stop them from carrying out Plaintiffs’ executions—presumably using
the procedures contained in the vacated protocol—unless they are specifically enjoined from
doing so. See Opposition to Emergency Motion for a Stay of Execution Pending Appeal at 16,
In re Federal Bureau of Prisons’ Execution Protocol Cases, D.C. Cir. No. 20-5329 (filed Nov.
13, 2020).
                                                  1
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 2 of 13




respectfully submit that they are likely to succeed on the merits of their claims on appeal—

moreover, under these circumstances the balance of the equities and the public interest weigh

heavily in favor of granting a stay.

                                              Argument

I.      Plaintiffs are Likely to Succeed on the Merits of Their Claims

        A.      Defendants’ Violation of the FDCA Will Cause Plaintiffs Hall and Bernard
                Irreparable Harm

        Plaintiffs respectfully submit that they are likely to succeed on the merits of their claims

because the Court held them to an unduly heightened standard for showing irreparable harm,

partially abdicated its factfinding responsibilities, and failed to appreciate how an injunction

would protect them from irreparable harm. ECF No. 310 at 7-16. Defendants offer several

responses, but all are unavailing.

                1.      The Court erred by applying a heightened standard of irreparable
                        harm to Plaintiffs’ request for permanent injunctive relief

        Defendants first assert that the Court correctly applied the standard for injunctive relief

by requiring proof that Movants would certainly—not just likely—experience flash pulmonary

edema while sensate. ECF No. 311 at 4. In support of their argument, however, they point to

language in Wisconsin Gas Co. v. FERC, 758 F.2d 669 (D.C. Cir. 1985) describing “the

‘requirement that the movant substantiate the claim that irreparable injury is “likely” to occur.’”

ECF No. 311 at 4 (emphasis added) (quoting Wis. Gas, 758 F.2d at 674). It should go without

saying that proof of absolute certainty of harm is not the same as proof of likelihood of harm.

See Michigan v. U.S. Army Corps or Eng’rs, 667 F.3d 765, 788 (7th Cir. 2011) (“[T]here must

be more than a mere possibility that the harm will come to pass . . . but the alleged harm need not

be . . . certain to occur before a court may grant relief.”).




                                                   2
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 3 of 13




       Moreover, even under Defendants’ view of the law, a plaintiff can make the requisite

showing of irreparable harm in one of two ways: either by providing proof that the harm is

certain to occur in the future or by providing proof that the harm “has occurred in the past . . .

and is likely to occur again.” ECF No. 311 at 4 (quoting Wis. Gas, 758 F.2d at 674); see also 12

Percent Logistics v. Unified Carrier Registration Plan Bd., 280 F.Supp.3d 118, 122 (D.D.C.

2017) (“[A] party cannot rely on bare allegations of harm, but instead must come forward with

proof that the harm has occurred in the past and is likely to occur again, or proof indicating that

the harm is certain to occur in the near future.” (internal quotation marks omitted)). That is

precisely what Plaintiffs did.

       Plaintiffs introduced compelling evidence that all prisoners who were examined after

being executed by lethal injection with pentobarbital showed signs of flash pulmonary edema.

See ECF No. 249-1 at 2. They also introduced evidence from studies tending to show that “a

single dose of barbiturate is insufficient to ablate awareness, including the sensations of pain and

the extreme suffering of suffocation and asphyxiation that will occur” during the execution, ECF

No. 24 at 31, and that Plaintiff LeCroy visibly gasped for air almost immediately upon being

injected, see ECF No. 282-4 at 9-11. In short, Plaintiffs produced evidence showing that prior

death-sentenced inmates did experience flash pulmonary edema while sensate and that inmates

with future execution dates were likely to experience the same. What is more, the Court credited

that evidence and continued to express concern “at the possibility that inmates will suffer

excruciating pain during their executions.” ECF No. 261 at 36.

       Plaintiffs produced all that Wisconsin Gas requires. The Court’s conclusion to the

contrary was reversible error.




                                                  3
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 4 of 13



               2.      The Court erred by partially abdicating its factfinding responsibilities
                       and requiring Plaintiffs to completely undermine Defendants’
                       evidence

       Defendants next assert that even if the Court erred by applying an unduly heightened

standard to the irreparable harm inquiry, the error was harmless because “the Court concluded

[Plaintiffs] did not establish even a likelihood of the asserted harm.” ECF No. 311 at 5. Not so.

       Even assuming the Court applied the proper standard, the Court erred by partially

abdicating its factfinding responsibilities. Contrary to Defendants’ assertions, id. at 6, the

Court’s opinion reveals that it did credit Dr. Antognini’s testimony solely on account of the

Supreme Court’s decision in Bucklew. After and despite summarizing the myriad flaws with Dr.

Antognini’s testimony and reports, the Court “note[d] that the Supreme Court has relied on Dr.

Antognini’s testimony on the effects of pentobarbital” in Bucklew v. Precythe, 139 S. Ct. 1112

(2019), and concluded it could not “completely discredit” his testimony as a result. ECF No. 261

at 39. This was improper under Federal Rules of Civil Procedure 52(a)(1), which requires

district courts to make their own findings of fact.

       The Court likewise erred when it gave the Supreme Court’s decision in Barr v. Lee, 140

S. Ct. 2590 (2020), controlling weight on a question of fact—whether Plaintiffs had successfully

shown that they were more likely than not to experience flash pulmonary edema while sensate.

ECF No. 261 at 39. As discussed in Part I.B., infra, the Supreme Court’s opinion in Lee was

limited to the unique circumstances before it and did not mandate particular findings of fact here.

       Defendants do not deny that after the Court issued its opinion in Lee, Plaintiffs were able

to cross-examine Defendants’ experts and introduce new evidence concerning Mr. LeCroy’s

execution. See ECF No. 311 at 7. Instead, they assert that because “Plaintiffs [did] not identify

anything that came out of their cross-examinations . . . that would have materially altered the

Supreme Court’s analysis,” the Court was entitled to give Lee controlling weight on the

                                                  4
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 5 of 13




questions of fact before it. Id. This misses the point. Under Rule 52(a)(1), the Court was

required to independently evaluate all of the evidence before it, including Plaintiffs’ new

evidence. This, the Court did not do.

       In any event, the Court did not find “most of Plaintiffs’ cross-examination to be

ineffective,” ECF No. 311 at 7, as Defendants assert. To the contrary, the Court expressed

concern about both of Defendants’ experts, observing that Dr. Antognini’s research primarily

involved animals and that Dr. Crowns was ignorant of more recent news reports tending to

contradict his conclusions. ECF No. 261 at 38-39. The Court’s error was in setting aside its

valid concerns—which were the product of cross-examinations that took place after the Supreme

Court issued its decision in Lee—based on a mistaken belief that the Supreme Court’s decisions

in Bucklew and Lee required it to give Defendants’ experts’ testimony as much weight as Dr.

Van Norman’s reports.

               3.      The Court failed to appreciate that requiring Defendants to comply
                       with the FDCA would in fact decrease the likelihood that Plaintiffs
                       will suffer flash pulmonary edema before dying

       Finally, Defendants characterize as “speculat[ive]” and “untethered” from the FDCA the

proposition that, if they were required to comply with the law and consult a licensed doctor, they

would likely have to administer an opioid or similar analgesic along with pentobarbital to reduce

the risk that Plaintiffs will suffer before their deaths. ECF No. 311 at 8. But Plaintiffs

established that well-known and widely available analgesics were both needed and appropriate

for that purpose. ECF No. 92 at 31-32; ECF No. 25 at 2-7. And Defendants have never

suggested, nor could they, that there would be any reason for a clinician not to prescribe an

opioid or analgesic. Given the significant possibility of excruciating suffering and the absence of

any evident downside, there is every reason to believe that a reputable clinician would prescribe

an opioid or analgesic. Moreover, the very purpose of the FDCA’s prescription requirement is to

                                                  5
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 6 of 13




condition the dispensing of regulated drugs upon the sound exercise of clinical judgment by a

medical doctor. See United States v. Smith, 573 F.3d 639, 652-53 (8th Cir. 2009); United States

v. Nazir, 211 F.Supp.2d 1372, 1375 (S.D. Fla. 2002). Given that purpose, and especially in light

of Plaintiffs’ evidentiary showing, there is a clear causal connection between Defendants’

unexplained refusal to ensure the appropriate medical oversight required by the FDCA and the

increased risks of excruciating suffering that Plaintiffs face in their executions. See Beaty v.

FDA, 853 F.Supp.2d 30, 37 (D.D.C. 2012), aff’d in relevant part sub nom. Cook v. FDA, 733

F.3d 1 (D.C. Cir. 2013).

       B.      The Supreme Court’s Decision in Lee Did Not Create a Categorical Bar to
               Plaintiffs’ Eighth Amendment Claim as a Matter of Law

       Plaintiffs have not only pled, but also made a compelling evidentiary showing, that

Defendants’ execution protocol “creates a demonstrated risk of severe pain and that the risk is

substantial when compared to the known and available alternative[]” of including an analgesic

drug. Glossip v. Gross, 576 U.S. 863, 878 (2015). They are likely to succeed on the merits of

their Eighth Amendment claim. The Court dismissed that claim based on its erroneous

understanding that the use of pentobarbital in executions is constitutional as a matter of law

under the Supreme Court’s decision in Lee.

       Defendants contend that Lee—a summary per curiam opinion issued without full briefing

or argument—effectively altered or overturned the Glossip test as applied to pentobarbital,

placing that specific substance beyond all Eighth Amendment scrutiny. According to

Defendants, the Supreme Court’s “focus” in Lee was not on the holding that “[t]he plaintiffs in

this case have not made the showing required to justify last-minute intervention,” but rather the

Court’s recitation of historical facts regarding the use of pentobarbital in executions. Lee, 140 S.

Ct. at 2591 (emphases added).


                                                  6
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 7 of 13




       This reading of Lee is untenable. The discussion Defendants insist was the “focus” of

Lee was, by the Supreme Court’s own account, mere “backdrop.” Id. Nothing in the Supreme

Court’s summary disposition in Lee suggests a substance-specific revisiting of Eighth

Amendment case law or announces a sweeping new rule regarding the constitutionality of using

pentobarbital. The Court’s recitation of background facts regarding the use of pentobarbital in

executions was necessarily backward-looking and contingent—for example, in light of the

evidence Plaintiffs have submitted in this case regarding recent executions carried out under

Defendants’ execution protocol, it can no longer be said that pentobarbital has been used in

executions “without incident.” Id. If the Supreme Court had intended to announce a new rule of

constitutional law based on broad historical findings regarding pentobarbital, it would have done

so expressly, without calling that discussion “backdrop,” and without then proceeding to an

evaluation of the particular evidence at issue in Lee and whether it justified the requested relief.

       In this case, Plaintiffs have not only sufficiently alleged their Eighth Amendment claim,

they have also made a far stronger evidentiary showing than in Lee that they will suffer flash

pulmonary edema while sensate. They are therefore likely to succeed on the merits of their

Eighth Amendment claim. Moreover, Plaintiffs have not sought “last-minute” relief “[h]ours

before the first execution was set to take place.” Id. The Court’s holding, effectively

immunizing pentobarbital from all Eighth Amendment scrutiny, was in error.

       C.      The FDPA Requires Defendants to Comply with Applicable State Law in
               Texas and Their Failure to Do So Will Cause Plaintiffs Hall and Bernard
               Irreparable Harm

       Defendants argue that no controversy exists regarding their FDPA-required compliance

with applicable Texas state law because they “will consider . . . and may grant” requests so to

comply on an individual basis. ECF No. 311 at 12. But Plaintiffs Hall and Bernard are entitled

to have Defendants comply with legally required execution procedures, not merely to have them

                                                  7
           Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 8 of 13




consider whether to do so—and at present, absent an order from the Court, there is nothing to

stop Defendants from deviating from their scheduled time for any execution. 2 Defendants’

unwillingness to confirm unequivocally that they will comply with the relevant provisions of

Texas law is conspicuous and troubling. Moreover, it is hardly speculative or hypothetical that

rescheduling will be at issue—of the six plaintiffs in this case that Defendants have executed this

year, two were executed in the early morning hours the day after their scheduled execution

dates. 3

II.        The Balance of the Equities and Public Interest Favor a Stay

           Defendants, who did not execute or seek to execute any death-sentenced prisoners for

seventeen years, now insist that their interest in “the timely enforcement of a death sentence,”

ECF No. 311 at 13, is so weighty that the equities favor permitting them to moot Plaintiffs’

claims by executing them in a manner that this Court has determined violates the FDCA, and that

exposes Plaintiffs Hall and Bernard to the risk of excruciating pain and suffering. Not so. As

Plaintiffs Hall and Bernard have argued, that general interest is far outweighed in this case by

their interest and the public’s interest in the humane and constitutional application of the law.

The other reasons Defendants advance for denying a stay based on equity fare no better.

Defendants’ complaint regarding “last-minute stays” rings hollow, given that Plaintiffs are

seeking stays only because Defendants have forced them to do so. Plaintiffs have been diligently

and expeditiously prosecuting this action for months, and are seeking emergency relief from this



2
 Hall has requested that his execution take place after 6 p.m., and Bernard—whose execution
date is several weeks away—intends to do so.
3
 Plaintiffs, in arguing that Defendants must comply with Texas Code of Criminal Procedure
Article 43.14(a) regarding the scheduling of executions, did not “forfeit” the argument that
Defendants must also comply with Article 43.141(c), a related provision regarding rescheduling.
Plaintiffs’ argument has been that the FDPA requires Defendants to comply with all Texas
execution procedures, not only those they might pick and choose.
                                                  8
        Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 9 of 13




Court only because the government has targeted them for execution so as to cut off their full and

fair opportunity to litigate their claims. This Court should not permit the government to cut off

the orderly adjudication of this suit while simultaneously blaming the Plaintiffs for attempting to

protect their ability to pursue the appeal to which they are entitled.

       Moreover, the government argues simultaneously that the Court should wait for the D.C.

Circuit to decide the stay issue next week—or perhaps to decide the merits, though Defendants

have suggested they may not abide by a merits decision to set aside the challenged protocol

unless compelled to do so by an injunction, see Opposition to Emergency Motion for a Stay of

Execution Pending Appeal at 16, In re Federal Bureau of Prisons’ Execution Protocol Cases,

D.C. Cir. No. 20-5329 (filed Nov. 13, 2020). But if this Court grants a stay, the D.C. Circuit will

not need to do so.

       Finally, this Court should reject Defendants’ startling assertion that the fact that

Defendants have executed other individuals during the pendency of this case somehow requires

that the Court permit them to execute yet more plaintiffs without first addressing Plaintiffs-

Appellants’ claims on the merits. Implementing a sentence of death is the gravest and most final

act that a government can perform. Principles of equity and fundamental due process require

that before the government is permitted to execute an individual, the courts be satisfied that the

equities of the particular case permit that result. Here, each additional execution has only

provided more evidence to support Plaintiffs Hall and Bernard’s claims. A stay of a few weeks

or months to allow the parties to fully and fairly litigate the merits of those claims is more than

warranted.




                                                  9
       Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 10 of 13




                                          Conclusion

       For the foregoing reasons, Plaintiffs Hall and Bernard respectfully move the Court to stay

their scheduled executions pending their appeal of the Court’s orders of August 15, 2020 and

September 20, 2020.



Dated: November 13, 2020                    Respectfully submitted,

                                            /s/ Amy Lentz
                                            Amy Lentz (D.C. Bar No. 990095)
                                            Steptoe & Johnson LLP
                                            1300 Connecticut Avenue NW
                                            Washington, D.C. 20036
                                            (202) 429-1350
                                            alentz@steptoe.com

                                            Counsel for Plaintiff Orlando Hall

                                            Ginger D. Anders (Bar No. 494471)
                                            Jonathan S. Meltzer (Bar No. 888166546)
                                            Brendan Gants (Bar No. 1031419)
                                            MUNGER, TOLLES & OLSON LLP
                                            601 Massachusetts Ave. NW, Suite 500E
                                            Washington, D.C. 20001-5369
                                            MUNGER, TOLLES & OLSON LLP
                                            (202) 220-1100
                                            Ginger.Anders@mto.com

                                            Counsel for Plaintiff Brandon Bernard




                                               10
      Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 11 of 13




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I caused a true and correct copy of foregoing

to be served on all following counsel via the Court’s CM/ECF system.

 Joshua Christopher Toll                         Jonathan Kossak
 KING & SPALDING LLP                             Civil Division, Department of Justice
 (202) 737-8616                                  (202) 305-0612
 Email: jtoll@kslaw.com                          Email: Jonathan.kossak@usdoj.gov

 Margaret O’Donnell                              Jean Lin
 (502) 320-1837                                  Civil Division, Department of Justice
 Email: mod@dcr.net                              (202) 514-3716
                                                 Email: Jean.lin@usdoj.gov
 Gerald Wesley King, Jr.
 FEDERAL DEFENDER PROGRAM, INC.                  Cristen Cori Handley
 (404) 688-7530                                  Civil Division, Department of Justice
 Email: gerald_king@fd.org                       (202) 305-2677
                                                 Email: Cristen.Handley@usdoj.gov
 Charles Fredrick Walker
 SKADDEN, ARPS, SLATE, MEAGHER &                 Paul F. Enzinna
 FLOM LLP                                        ELLERMAN ENZINNA PLLC
 (202) 371-7000                                  (202) 753-5553
 Email: Charles.Walker@skadden.com               Email: penzinna@ellermanenzinna.com

 Alexander C. Drylewski                          Brandon David Almond
 SKADDEN, ARPS, SLATE, MEAGHER &                 TROUTMAN SANDERS LLP
 FLOM LLP                                        (202) 274-2864
 (212) 735-2129                                  Email: brandon.almond@troutmansanders.com
 Email: Alexander.Drylewski@skadden.com
 (*pro hac vice application forthcoming)         Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
 Celeste Bacchi                                  FLOM LLP
 OFFICE OF THE PUBLIC DEFENDER                   (202) 371-7983
 Capital Habeas Unit                             Email: Donald.salzman@skadden.com
 (213) 894-1887
 Email: celeste_bacchi@fd.org                    Steven M. Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER &
 Jonathan Charles Aminoff                        FLOM LLP
 FEDERAL PUBLIC DEFENDER,                        (202) 371-7112
 CENTRAL DISTRICT OF CALIFORNIA                  Email: Steven.Albertson@skadden.com
 (213) 894-5374
 Email: jonathan_aminoff@fd.org
 Gary E. Proctor                                 Alexander Louis Kursman
 LAW OFFICES OF GARY E. PROCTOR,                 OFFICE OF THE FEDERAL COMMUNITY
 LLC                                             DEFENDER/EDPA
 (410) 444-1500                                  (215) 928-0520
 Email: garyeproctor@gmail.com                   Email: Alex_Kursman@fd.org

                                                Robert A. Ayers
                                                STEPTOE & JOHNSON LLP
                                                (202) 429-6401
                                                Email: rayers@steptoe.com
                                              11
     Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 12 of 13



Scott Wilson Braden                           Shawn Nolan
FEDERAL PUBLIC DEFENDER,                      FEDERAL COMMUNITY DEFENDER
EASTERN DISTRICT OF ARKANSAS                  OFFICE, EDPA
(501) 324-6144                                (215) 928-0520
Email: Scott_Braden@fd.org                    Email: shawn_nolan@fd.org

David Victorson                               Joseph William Luby
(202) 637-5600                                FEDERAL PUBLIC DEFENDER/EDPA
HOGAN LOVELLS US LLP                          (215) 928-0520
Email: David.Victorson@hoganlovells.com       Email: joseph_luby@fd.org

Jennifer Ying                                 Pieter Van Tol
MORRIS NICHOLS ARSHT & TUNNELL                HOGAN LOVELLS US LLP
LLP                                           (212) 918-3000
(302) 658-9300                                Email: Pieter.Vantol@hoganlovells.com
Email: Jying@mnat.com
                                              Jonathan Jeffress
Andres C. Salinas                             KAISER DILLON, PLLC
WILMER CUTLER PICKERING HALE &                (202) 640-4430
DORR LLP                                      Email: Jjeffress@kaiserdillon.com
(202) 663-6289
Email: Andres.Salinas@wilmerhale.com          Andrew Moshos
                                              MORRIS NICHOLS ARSHT & TUNNELL
Ryan M. Chabot                                LLP
WILMER CUTLER PICKERING HALE &                (302) 351-9197
DORR LLP                                      Email: Amoshos@mnat.com
(212) 295-6513
Ryan.Chabot@WilmerHale.com                    Alan E. Schoenfeld
                                              WILMER CUTLER PICKERING HALE &
Dale Andrew Baich                             DORR LLP
OFFICE OF THE FEDERAL PUBLIC                  (212) 937-7294
DEFENDER                                      Email: Alan.Schoenfeld@wilmerhale.com
(602) 382-2816
Dale_Baich@fd.org

Johnny Walker                                 Timothy Kane
Assistant United States Attorney at United    FEDERAL COMMUNITY DEFENDER
States Attorney's Office                      OFFICE, EDPA
johnny.walker@usdoj.gov                       (215) 928-0520
                                              Email: timothy_kane@fd.org

Bradley Humphreys
Civil Division, Department of Justice
bradley.humphreys@usdoj.gov

Scott Meisler
Criminal Division, Department of Justice
scott.meisler@usdoj.gov




                                             12
      Case 1:19-mc-00145-TSC Document 312 Filed 11/13/20 Page 13 of 13




Dated: November 13, 2020           Respectfully Submitted,



                                   /s/ Amy Lentz
                                   Amy Lentz (DC Bar No. 990095)
                                   Steptoe & Johnson, LLP
                                   1300 Connecticut Avenue NW
                                   Washington, DC 20036
                                   202.429.1350
                                   Email - alentz@steptoe.com




                                     13
